Case 1:19-cv-00018-JTN-SJB ECF No. 59 filed 02/12/20 PagelD.407 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

WACKER NEUSON PRODUCTION
AMERICAS, LLC,

Plaintiff/Counter-Defendant,
Vv

CITY OF NORTON SHORES,

Defendant/Counter-Plaintiff.

Case No. 1:19-cv-00018-JTN-ESC

Hon. Janet T. Neff

 

VARNUM LLP

Adam J. Brody (P62035)

Jeffrey D. Koelzer (P78602)

Attorneys for Plaintiff/Counter-Defendant
333 Bridge St NW

PO Box 352

Grand Rapids, MI 49501-0352

(616) 336-6000

ajbrody@varnumlaw.com

jdkoelzer@varnumlaw.com

WILLIAMS HUGHES PLLC

Douglas M. Hughes (P30958)

Enrika L.F. McGahan (P55860)

John M. Karafa (P36007)

Attorneys for Defendant/Counter-Plaintiff
120 W. Apple Avenue

Muskegon, MI 49440

(231) 726-4857
doughughes@williamshugheslaw.com
johnkarafa@williamshugheslaw.com

 

   

STIPULATED PROTECTIVE ORDER

The parties, by their respective attorneys of record, hereby stipulate and agree, pursuant

to FRCP 26(c), to the entry of a protective order as follows:

I. Any party who provides information to an opposing party during the course of

any discovery or other proceedings in this litigation may designate as “CONFIDENTIAL” any

material that it produces, when such party in good faith believes that such material contains trade

secrets, non-public information relating to customers of any party, personal information

regarding that party or current and former employees of that party, or sensitive commercial,
Case 1:19-cv-00018-JTN-SJB ECF No. 59 filed 02/12/20 PagelD.408 Page 2 of 5

(b) CONFIDENTIAL MATERIALS specifically designated
“CONFIDENTIAL,” or an equivalent designation, shall be disclosed, for the purposes set
forth above in paragraph 3{a) only to:

(i) the Court and its officers in accordance with Paragraph 6;
(ii) the parties to this litigation and/or their employees who need
access to CONFIDENTIAL MATERIALS for the purposes articulated in
paragraph 3(a) above;
(iii) counsel of record in this matter for the parties to this litigation,
including their support personnel;
{iv) bona fide independent experts or consultants for a party, including
their support personnel, whose advice and consultation are being or will be
used by such party in connection with this litigation, and who have agreed
to be bound by this Protective Order;
(v) witnesses, for purposes of discovery or trial, provided that such
individuals shall agree to be bound by the terms of this Order and shall not
be allowed to retain copies of CONFIDENTIAL MATERIALS, but may
inspect them as necessary for purposes of preparation for examination; and
(vi) any other person as to whom the providing party, or said party’s
legal representative, agrees to in writing.
4, Any person who makes any disclosure of CONFIDENTIAL MATERIALS to
any person designated in paragraph 3 shall advise each such person to whom such disclosure is

made concerning the terms of this Order and shall make such disclosure subject to agreement to
Case 1:19-cv-00018-JTN-SJB ECF No. 59 filed 02/12/20 PagelD.409 Page 3 of5

comply therewith. Ifa non-party witness (i.e. a person who is not a current employee or expert
witness of any party) from whom testimony is being taken has been advised of the terms of this
Order and refuses to agree to its terms, that witness shall not be provided CONFIDENTIAL
MATERIALS by any party, except for review during his or her testimony.

5. All portions of deposition transcripts that relate to any CONFIDENTIAL
MATERIALS, or that contain or discuss CONFIDENTIAL MATERIALS, can be designated
confidential and therefore subject to this Protective Order, either by counsel so stating during the
deposition or by sending a written notice of confidentiality within seven (7) days after receipt of
the transcript of the deposition to all counsel of record for the parties to the action. All
transcripts shall be considered “CONFIDENTIAL” and subject to this Order until expiration of
the 7-day period.

6. Nothing in this Stipulated Protective Order shall be construed to preclude,
foreclose, or limit the right of any party to this litigation to use the CONFIDENTIAL
MATERIALS as attachments to any documents filed with the Court in this matter or at the trial
of this matter. However, if any CONFIDENTIAL MATERIALS are offered as an attachment to
a document filed with the Court or any appellate court in this litigation, the filing party shall, on
each occasion, unless the Court directs otherwise, file it with the Clerk of the Court in sealed
envelopes marked with the caption of the case and the notation: “FILED UNDER SEAL —
CONTAINS CONFIDENTIAL INFORMATION -- TO BE OPENED ONLY AS DIRECTED
BY THE COURT.” If any CONFIDENTIAL MATERIALS are to be offered into evidence at

trial or a hearing, then the offering party shall so notify the court and all other parties, and the
Case 1:19-cv-00018-JTN-SJB ECF No. 59 filed 02/12/20 PagelD.410 Page 4of5

court will then consider what steps, if any, should be taken to protect the confidential
information.

7. Any party may, upon written notice to the other party, request a change in the
"CONFIDENTIAL" designation of any materials so designated and may, upon ten (10) days
advance written notice to the other party, move the Court for a modification of the designation.

8. The inadvertent or unintentional! disclosure of CONFIDENTIAL MATERIALS
by any party shall not be deemed a waiver in whole or in part of the confidential nature of the
material disclosed. | Nothing in this Protective Order shall require disclosure of material that
counsel for a party or a third party contends is protected from disclosure by the attorney-client
privilege or the attorney work-product doctrine.

9. The provisions of this Protective Order shall continue in effect with respect to any
CONFIDENTIAL MATERIALS until expressly released by the producing party, and such
effectiveness shall survive the entry of a final judgment herein. All CONFIDENTIAL
MATERIALS, and any copies, reproductions, and summaries thereof, shall be returned and
surrendered to the producing party within sixty (60) days after conclusion of this action,
including appeals. Alternatively, within sixty (60) days after conclusion of this action, including
appeals, counsel for the parties may destroy the CONFIDENTIAL MATERIALS and any copies,
reproductions, and summaries made of them and provide a written statement to all counsel
affirming that the CONFIDENTIAL MATERIALS and all copies have been destroyed. Counsel
shall make all reasonable efforts to retrieve any CONFIDENTIAL MATERIALS from any party

or other person to whom such CONFIDENTIAL MATERIALS have been given.
Case 1:19-cv-00018-JTN-SJB ECF No. 59 filed 02/12/20 PagelD.411 Page 5of5

Notwithstanding the foregoing, counsel of record may retain a complete set of documents filed

with the Court.

10. Upon execution of this Stipulation by the parties, by and through their attorneys,

the terms of the Stipulation and the attached Protective Order shall be binding, regardless of

whether the Court enters the Order attached hereto.

ll. This Protective Order may be amended by the agreement of counsel for the

parties in the form of a stipulation.
Dated: February {2 , 2020

VARNUM LLP
Attorneys for Plaintiff/Counter-Defendant

     

By

 

Adam J. Brody (P62035)
Jeffrey D. Koelzer#P78602)

BUSINESS ADDRESS & TELEPHONE:

Bridgewater Place

P.O. Box 352

Grand Rapids, MI 49501-0352
(616) 336-6000
ajbrody@varnumlaw.com
jdkoelzer@varnumlaw.com

 

Dated: February //__, 2020

WILLIAM HUGHES PLLC
Attorneys for Defendant/Counter-Plaintiff

By: he xk / x

Doytlas M. Hi (P30958)

Enrika L.F. M&Gahan (P55860)

John M. Karafa (P36007)

BUSINESS ADDRESS & TELEPHONE:
120 W. Apple Avenue

Muskegon, MI 49440

(231) 726-4857
doughughes@williamshugheslaw.com
johnkarafa@williamshugheslaw.com

 

ORDER

In light of the foregoing Stipulation of the parties; NOW THEREFORE,

IT IS ORDERED that the above Protective Order is hereby entered and shall govern

further proceedings in this case.

Dated:

 

JANET T. NEFF
United States District Judge
